1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s supplemental responses filed February 5, 2021 and February 9, 2021. 

2.	Claims 1-5, 7-12, 16, and 18-21 (Renumbered 1-16) are allowed. 

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. van Eyk et al is cited for teaching A SPEC RG Cloud Group’s Vision on the Performance Challenges of FaaS Cloud Architectures. Sewak et al is cited for teaching Winning in the era of Serverless Computing and Function as a Service. Spillner is cited for teaching Snafu: Function-as-a-Service (FaaS) Runtime Design and Implementation. Nainar et al is cited for teaching IN SITU TRIGGERED FUNCTION AS A SERVICE WITHIN A SERVICE MESH. Heidel et al is cited for teaching Database Recovery and Optimization with Batch Processing. Banerjee et al is cited for teaching COMPUTER SERVER APPLICATION EXECUTION SCHEDULING LATENCY REDUCTION. 

Reason for Allowance
4.	The prior art of record does not expressly teach or render obvious the claim features of 
“identifying one or more operations comprised by the first function that are persisted, defining persisted operations;
identifying one or more operations comprised by the first function that are not persisted, defining non-persisted operations; 
determining a total resource availability;
determining a performance enhancement value for each non-persisted operation by comparing [[the]]a time to perform the non-persisted operation with [[the]]a time to perform the non-persisted operation if it were persisted;
assigning a resource cost to each performance enhancement value; 
the non-persisted operations as persisted operations in order of the performance enhancement values, defining reassigned operations, until [[the]]a sum of the resource costs for the reassigned operations would exceed the total resource availability;
receiving a second function call comprising a second argument;
comparing the second argument to the first precomputation argument; and
upon determining the second argument is identical to the first precomputation argument, transmitting the first precomputation result from a source of the second function call." 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“identifying one or more operations comprised by the first function that are persisted, defining persisted operations;
identifying one or more operations comprised by the first function that are not persisted, defining non-persisted operations; 
determining a total resource availability;
determining a performance enhancement value for each non-persisted operation by comparing [[the]]a time to perform the non-persisted operation with [[the]]a time to perform the non-persisted operation if it were persisted;
assigning a resource cost to each performance enhancement value; 
recursively reassigning the non-persisted operations as persisted operations in order of the performance enhancement values, defining reassigned operations, until [[the]]a sum of the resource costs for the reassigned operations would exceed the total resource availability;
receiving a second function call comprising a second argument; 
comparing the second argument to the first precomputation argument; and
upon determining the second argument is identical to the first precomputation argument, transmitting the first precomputation result from a source of the second function call;“
as recited in independent claim 16.
In addition, it is not believed to have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1 or 16.



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192